DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 6/8/2020 and 9/22/2021 have been acknowledged.
Status of Application
Claims 1-14 are pending. Claims 1 and 8 are the independent claims.
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written 
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8, and 10-14 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1 and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receiving, converting, and storing data.
The limitations of receiving, converting, and storing data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by the computing device” language, “receiving, converting, and storing data” in the context of this claim encompasses the user manually converting data for a vehicle. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a computing device to perform receiving, converting, and storing data steps. The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving, converting, and storing) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform receiving, converting, and storing data steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent claim(s) 3-7, and 10-14 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional 
Office Note: In order to overcome this rejection, the Office suggests further defining the limitations of the independent claim, for example linking the claimed subject matter to a non-generic device and controlling a vehicle with data as stated in Claims 2 and 9. Limitations such as these suggested above would further bring the claimed subject matter out of the realm of abstract idea and into the realm of a statutory category.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 are rejected under 35 USC 103 as being unpatentable over Findler et al.  (United States Patent Publication 2021/0278225) in view of Zhang (United States Patent Publication 2020/0117207).
With respect to Claim 1: While Findler discloses “A system for representing objects in a surrounding environment of a vehicle using a Frenet coordinate system” [Findler, ¶ 0023, 0040-0045, 0054 and Figure 1]; 
“the system comprising: a memory” [Findler, ¶ 0030]; 
“and an electronic processor in communication with the memory and configured to” [Findler, ¶ 0030]; 
“receive, from one or more sensors, input regarding one or more objects in the surrounding environment” [Findler, ¶ 0023 and Figure 1]; 
“the input including, for each of the one or more objects, a representation of a location of the object in Cartesian coordinates” [Findler, ¶ 0023, 0040-0045, 0054 and Figure 1]; 

“and store the location of each object in Frenet coordinates in the memory” [Findler, ¶ 0023, 0040-0045, 0054 and Figure 1];
Findler does not specifically state when the conversion step occurs.
Zhang, which is also a vehicle control system teaches “convert the location of each object from Cartesian coordinates to Frenet coordinates” [Zhang, ¶ 0025, 0037, and 0048-0049].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Zhang into the invention of Findler to not only include converting vehicle coordinates into Frenet systems for vehicle control as Findler discloses but to also use sensors to measure Cartesian coordinates as taught by Zhang with a motivation of increasing safety by increasing computing speed, thus allowing for a more comfortable ride calculation [Zhang, ¶ 0003]. Additionally,  the claimed invention is merely a combination of old, well known elements such as vehicle control based on converting coordinate systems and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 2: Findler discloses “The system according to Claim 1, wherein the system further includes a braking control system, an acceleration 
With respect to Claim 3: While Findler discloses “The system according to Claim 1, wherein there are one or more sensors” [Findler, ¶ 0023, 0040-0045, 0054 and Figure 1];
Findler does not specifically state what sensors are being used.
Zhang, which is also a vehicle control system teaches “wherein the one or more sensors include at least one selected from the group comprising a camera, an ultrasonic sensor, a radar sensor, and a lidar sensor” [Zhang, ¶ 0021-0025].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Zhang into the invention of Findler to not only include converting vehicle coordinates into Frenet systems for vehicle control based on sensors as Findler discloses but to also use sensors, such as LIDAR to measure Cartesian coordinates as taught by Zhang with a motivation of increasing safety by increasing computing speed, thus allowing for a more comfortable ride calculation [Zhang, ¶ 0003]. Additionally,  the claimed invention is merely a combination of old, well known elements such as vehicle control based on converting coordinate systems and in the combination each element merely would have performed the same function as it 
With respect to Claim 4: While Findler discloses “The system according to Claim 1, wherein the electronic processor is further configured to, access a representation of a road on which the vehicle is traveling” [Findler, ¶ 0005, 0023, 0040-0045, 0054 and Figure]; 
“the representation including a centerline of the road” [Findler, ¶ 0005, 0023, 0040-0045, 0054 and Figure]; 
“and for each object in the surrounding environment, determine a longitudinal distance between the vehicle and the object and a lateral distance between the centerline of the road and the object using the Frenet coordinates stored in the memory that represent the location of the object.” [Findler, ¶ 0005, 0023, 0040-0045, 0054 and Figure 1];
Findler does not specifically state when the conversion step occurs.
Zhang, which is also a vehicle control system teaches “convert the location of each object from Cartesian coordinates to Frenet coordinates” [Zhang, ¶ 0025, 0037, and 0048-0049].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Zhang into the invention of Findler to not only include converting vehicle coordinates into Frenet systems for vehicle control as Findler discloses but to also use sensors to measure Cartesian coordinates as taught by Zhang with a motivation of 
With respect to Claim 5: Findler discloses “The system according to Claim 4, wherein the electronic processor is further configured to determine a lane that the vehicle is traveling in; and for each object in the surrounding environment, determine whether the object is in the same lane as the vehicle based on the lateral distance between the centerline of the road and the object” [Findler, ¶ 0040-0045, 0050,  0054 and 0056 and Figure 1].

With respect to Claim 6: While Findler discloses using sensors and data for vehicle control based on converted conversion systems;
Findler does not specifically state using a server.
Zhang, which is also a vehicle control system teaches “The system according to Claim 4, wherein the system includes a remote server and the electronic processor is further configured to send, to the remote server, a request for the representation of the road on which the vehicle is traveling” [Zhang, ¶ 0020 and 0027-0030]; 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Zhang into the invention of Findler to not only include converting vehicle coordinates into Frenet systems for vehicle control as Findler discloses but to also use a server for communicating data as taught by Zhang with a motivation of creating a more robust system that can process data faster and distribute data better. Additionally,  the claimed invention is merely a combination of old, well known elements such as vehicle control based on converting coordinate systems and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 7: While Findler discloses “The system according to Claim 1, wherein the electronic processor is further configured to determine a planned path of the vehicle for each object in the surrounding environment” [Findler, ¶ 0040-0045, 0050,  0054 and 0056 and Figure 1];
“determine a longitudinal distance between the vehicle and the object and a lateral distance between the planned path and the object using the Frenet 
“and for each object in the surrounding environment, determine whether the object will obstruct the vehicle as the vehicle moves along the planned path based on the vehicle and the lateral distance between the planned path and the object” [Findler, ¶ 0040-0045, 0050,  0054 and 0056 and Figure 1];
Findler does not specifically state when the vehicle width.
Zhang, which is also a vehicle control system teaches “on a width of the vehicle and the lateral distance between” [Zhang, ¶ 0024].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Zhang into the invention of Findler to not only include converting vehicle coordinates into Frenet systems for vehicle control as Findler discloses but to also use sensors, such as LIDAR which measure object size as taught by Zhang with a motivation of creating a more robust system that accounts for objects size and increasing computing speed [Zhang, ¶ 0003]. Additionally,  the claimed invention is merely a combination of old, well known elements such as vehicle control based on converting coordinate systems and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claims 8-14: all limitations have been examined with respect to the system in claims 1-7. The method taught/disclosed in claims 8-14 can clearly 
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS G WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669